Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-15 are presented for examination.
   
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed and/or retrieved in the application on 04/21/2021. 


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/21/2021 and 05/20/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “9” has been used to designate both / all controllable resources, batteries, resources and/or downstream resources.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because the disclosure includes terms as stated above reference character “9” has been used to designate both / all controllable resources, batteries, resources and/or downstream resources appears to be confusing as to what is what and how they are related to each other and they are same elements are or different elements.  Applicant is requested to review entire disclosure including specification and drawings and clams 1-15 and make appropriate correction as necessary and as required to overcome matters stated here.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 13 is/are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitation(s) “ recognizing a topology in a low-voltage network including local substations each having a plurality of output lines” and/or “method comprising steps” and/or “assigning resources to a control apparatuses based on geographical proximity” and/or “measuring a change in at least one electrical variable on the output lines of a respective local substation by way of a respective measuring apparatus”; examiner is not sure as to topology what is topology and how is topology is recognized in a low voltage network and what is low voltage is not clear either in a local substation and what are output lines of substation are not clear and as to method comprising steps should be “method performing following steps” and as to assigning resources examiner is not sure how and what kind of resources are assigned to control apparatuses based of what kind of geographical proximity appears to be not too clear and how the proximity is determined or measured and as to measuring a change examiner is not sure what kind of variables are measured and how and from where these variables are measured is not clear; there is not a proper structural relationships between these limitations, it appears to be missing some information and/or it is not clear to interpret the structural relationship between the limitations.

Dependent claims, which are not particularly rejected, are rejected based on the rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The independent claim 1 is directed to the abstract idea of method for recognizing a topology in a low-voltage network including local substations each having a plurality of output lines, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements/steps, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
The independent method claim 1 and the corresponding independent arrangement claim 13 recite, in part, a method for recognizing a topology in a low-voltage network including local substations each having a plurality of output lines, each output line being connected to at least one controllable electrical resource, and each local substation having a control apparatus, the method comprising steps performed by a computer arrangement as follows: assigning resources to a control apparatuses based on geographical proximity; selecting an assigned resource; transmitting a test control command specific to the selected resource from a respective control apparatus to the resources respectively assigned thereto, the test control command configured to trigger a change in a power consumption or power output of the selected resource; measuring a change in at least one electrical variable on the output lines of a respective local substation by way of a respective measuring apparatus; and assigning the selected electrical resource to an output line of a local substation on which a correlation between a test control command and a change is recognized.
This system describe the concept of correlating controls for energy loads, which corresponds to concepts identified as abstract ideas by the courts, such as the following:
- Obtaining and comparing intangible data in Cybersource,
- Organizing information through mathematical correlations in Digitech,
- Collecting and comparing known information in Classen,
- Collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group,
- Data recognition and storage in Content Extraction,
- Mental process for logic circuit design in Synopsys,

Mathematical Relationships/Formulas 
- Formula for computing an alarm limit in Flook,
- An algorithm for calculating parameters indicating an abnormal in Grams condition,
- An algorithm for converting binary coded decimal to pure binary in Benson,
The Arrhenius equation in Deihr,

Certain Methods of Organizing Human Activity
- Generating tasks based on rules to be completed upon the occurrence of an event in Accenture,
- Classifying and storing digital images in an organized manner in TLI Comms.

This relates to an idea standing alone, such as an uninstantiated concept, plan or scheme as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”.  
The concepts described in the claims are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in the claim(s) of gathering data and optimizing controls for building energy loads is an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The processor of claim 1 and the corresponding arrangement of claim 13 are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The method is mere instructions to implement an abstract idea on a computer and the processor add only insignificant extrasolution activity (such as mere data gathering).  
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer/computerized implementation.
Dependent claims 2-12 and 14-15 refine the objective function of claim 1 and claim 13 by setting additional rules and definitions for mathematical correlations.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a whole that is significantly more.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected pre-AIA  under 35 U.S.C. 102(a)(1) / (b) as being anticipated by Peskin et al. (Pub. No. US 20150120078 A1).

As to claims 1 and 13, Peskin teaches the invention including a method and an arrangement for recognizing a topology in a low-voltage network including local substations each having a plurality of output lines, each output line being connected to at least one controllable electrical resource, and each local substation having a control apparatus (see, abstract and figures 1-2 and para 0049, 0056), the method comprising steps performed by a computer arrangement (see, abstract) as follows: assigning resources to a control apparatuses based on geographical proximity (see, figures 1-2 and para 0002-0003, 0056, 0097, 0126 and claims 53, 64); selecting an assigned resource (see, abstract and figures 1-2 and para 0003-0004, 0053); transmitting a test control command specific to the selected resource from a respective control apparatus to the resources respectively assigned thereto, the test control command configured to trigger a change in a power consumption or power output of the selected resource (see, figures 1-2 and para 0003-0005, 0047, 0053-0056, 0066-0067); measuring a change in at least one electrical variable on the output lines of a respective local substation by way of a respective measuring apparatus (see, para 0002, 0008-0010, 0049) and assigning the selected electrical resource to an output line of a local substation on which a correlation between a test control command and a change is recognized (see, figures 1 and 5 and para 0018, 0025 and claim 64). 

As to claims 2-4 and 14-15, Peskin teaches the method and the arrangement which further comprises performing temporally preceding steps by way of the computer arrangement as follows: providing a first data structure having a first identifier, a first communication address and a first geographical position for each control apparatus; and providing a second data structure having a second identifier, a second communication address and a second geographical position for each resource; providing the data structures in the computer arrangement by using each of the resources to wirelessly transmit the respective identifier, communication address and geographical position by way of a communication apparatus and carrying out the wireless transmission by way of radio signals in accordance with a standard selected from the group including: W-LAN, long-range radio, mobile radio, 2G, 3G, 4G (LTE) and 5G (see, abstract and figures 1-5 and para 0040-0041, 0048, 0053-0056, 0117).  

As to claims 5-6, Peskin teaches the method a further comprises transmitting the test control command through data transmission via an electrical line and carrying out selection and transmission of a test control command in succession for all of the resources assigned to a control apparatus (see, figures 1 and 5 and para 0018, 0025 and claim 64). 

As to claim 7, Peskin teaches the method further comprises using as an electrical resource at least one resource selected from the group including: a charging station for electric vehicles, a heat pump, a photovoltaic system and a battery (see, para 0003-0004, 0104-0105).

As to claims 8-9, Peskin teaches the method further comprises using a central server for the computer arrangement and configuring the computer arrangement as a cloud apparatus (see, abstract and figures 1-2 and para 0038-0039, 0087, 0093). 

As to claim 10, Peskin teaches the method further comprises providing the computer arrangement in a decentralized manner in the local substations, and carrying out each data communication bilaterally with all of the local substations in such a way that a respective first and a respective second data structure are provided locally for each local computer apparatus of a local substation (see, abstract and figures 1-5 and para 0040-0041, 0048, 0053-0056, 0117).

As to claim 11, Peskin teaches the method further comprises assigning resources to control apparatuses based on geographical proximity by creating a list of resources for each control device, and sorting the list according to geographical distance (see, figures 1-2 and para 0002-0003, 0056, 0097, 0126 and claims 53, 64).

As to claim 12, Peskin teaches the method f which further comprises selecting only a defined number of geographically close assigned resources from the respective sorted list for a control apparatus, and defining the number based on a geographical density of local substations in surroundings of the local substation to which the control apparatus is assigned (see, figures 1-2 and para 0002-0003, 0056, 0097, 0126 and claims 53, 64).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.

Veda et al. (US 11335930 B1) is related to phase identification using statistical analysis.

Bisale et al. (US 20210044438 A1) is related to method for registering device with a computing facility communication system and energy supply network.

Sanders et al. (US 9960637 B1) is related to renewable energy integrated storage and generation systems, apparatus and methods with cloud distributed energy management.

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMESH B PATEL/Primary Examiner, Art Unit 2119